Case 1:14-cr-00023-JPJ-PMS Document 411 Filed 06/01/20 Page 1 of 6 Pageid#: 5729




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION

  UNITED STATES OF AMERICA,                      )
                                                 )
                                                 )     Case No. 1:14CR00023-002
                                                 )
  v.                                             )     OPINION AND ORDER
                                                 )
  JOSEPH D. WEBB,                                )     By: James P. Jones
                                                 )     United States District Judge
                   Defendant.                    )

       Janine M. Myatt, Special Assistant United States Attorney, Abingdon,
 Virginia, for United States; John T. Stanford, Assistant Federal Public Defender,
 Abingdon, Virginia, for Defendant.

       The defendant, a federal inmate previously sentenced by this court, has filed

 a motion seeking compassionate release from his sentence. The motion is filed

 pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018,

 Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239 (2018), which permits a reduction

 in sentence after considering the factors set forth in 18 U.S.C. § 3553(a) and if the

 court finds “extraordinary and compelling reasons warrant such a reduction” and the

 reduction “is consistent with applicable policy statements issued by the Sentencing

 Commission.” The defendant’s motion has been fully briefed and is ripe for

 decision.
Case 1:14-cr-00023-JPJ-PMS Document 411 Filed 06/01/20 Page 2 of 6 Pageid#: 5730




                                          I.

       Webb was sentenced by this court on August 15, 2016, after he was found

 guilty by this court in a bench trial of health care fraud and conspiracy to commit

 health care fraud, in violation of 18 U.S.C. §§ 1347 and 1349. He was determined

 to have a sentencing guideline range of 46 to 57 months, based on a total offense

 level of 22 and a criminal history category of II. However, he was sentenced below

 the guidelines to 36 months imprisonment. Webb did not begin his federal sentence

 until May 25, 2018, because he was first required to serve an unrelated state

 sentence. He has been diagnosed and treated for osteoarthritis in his hip, hepatitis

 C, chronic kidney disease, and high blood pressure. Presentence Investigation

 Report ¶¶ 62, 63, ECF No. 361; Bureau of Prisons Health Services 148, ECF No.

 406. His present projected release date is March 29, 2021.

       Webb is incarcerated at FCI Elkton, in Lisbon, Ohio. FCI Elkton has been a

 Covid-19 hotspot, with confirmed active cases of 333 inmates and 7 staff as of June

 1, 2020.   Federal Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/

 coronavirus/ (last visited June 1, 2020). It appears that at least nine inmates have

 died there of Covid-19. Deanne Johnson, Another Elkton prison death attributed to

 COVID-19, Salem News (Salem, Ohio), May 9, 2020, https://www.salemnews.net

 /news/local-news/2020/05/another-elkton-prison-death-attributed-to-covid-19/.




                                         -2-
Case 1:14-cr-00023-JPJ-PMS Document 411 Filed 06/01/20 Page 3 of 6 Pageid#: 5731




       On April 6, 2020, the Federal Public Defender’s Office contacted FCI Elkton

 on Webb’s behalf to make a compassionate release request due to his various

 medical conditions and the rising number of coronavirus cases at the facility. The

 prison never confirmed receipt of his counsel’s request and there has been no

 response from the Warden. On April 21, 2020, Webb filed a motion with this court

 seeking a reduction in his sentence based on his purported health risks from the

 ongoing coronavirus pandemic. In the alternative, he requested that his remaining

 time be converted to home confinement with his elderly parents. In its response filed

 April 29, 2020, the United States argued that Webb had not exhausted his

 administrative remedies because he had filed his present motion in this court before

 30 days had passed from his request to the Warden.

       The government also contended that the Bureau of Prisons (“BOP”) has

 adopted adequate policies to protect inmates and staff from infection, and Webb’s

 pre-existing conditions do not create exceptional circumstances to warrant a

 sentence reduction. The government further noted that the BOP has not identified

 Webb as eligible for home confinement based on its prioritization plan.          The

 government concluded that Webb has an extensive disciplinary record rife with

 misconduct and drug use, and his plan to stay with his elderly parents is suboptimal

 due to their health problems and likely inability to supervise their son if he is

 released. Webb replied that the court should consider his request once the 30-day


                                         -3-
Case 1:14-cr-00023-JPJ-PMS Document 411 Filed 06/01/20 Page 4 of 6 Pageid#: 5732




 response deadline for the Warden has passed, and he asserted that his prison

 disciplinary record and recidivism score should not foreclose his release under the

 current circumstances of the pandemic. He also reiterated that the combination of

 the pandemic with his pre-existing conditions amount to extraordinary and

 compelling reasons to reduce his sentence and release him to his relatives. Finally,

 Webb disputed the contention that the BOP is adequately protecting inmates.

                                            II.

       Thirty days have now elapsed since BOP received Webb’s compassionate

 release request on April 6, 2020, and the Warden has not responded. Therefore,

 Webb’s request is ripe for my consideration. The U.S. Sentencing Guidelines

 Manual (“USSG”) advises that a court should consider three issues before turning to

 the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable: (1)

 whether extraordinary and compelling reasons warrant the reduction; (2) whether

 the inmate is a danger to the community, as provided in 18 U.S.C. § 3142(g); and

 (3) whether such a reduction is consistent with the policy statement. USSG 1B1.13.

       Webb is 59 years old. His parents have promised to supervise him at their

 home in Bristol, Virginia, if he is released. His parents are an elderly couple with

 numerous health problems that put them at risk if they become infected with the

 coronavirus. Webb has a limited and occasionally violent criminal history, including

 driving under the influence, kidnapping, and reckless endangerment because he fired


                                           -4-
Case 1:14-cr-00023-JPJ-PMS Document 411 Filed 06/01/20 Page 5 of 6 Pageid#: 5733




 a gun. He has committed four infractions while incarcerated, each of which involved

 alcohol or drugs.    Webb has a long substance-abuse history, which he has

 consistently denied is a problem. Webb started with marijuana and eventually

 expanded to opioids and benzodiazepines. He suffers from a number of health

 conditions, but they do not appear to make him particularly vulnerable to COVID-

 19. He has served approximately two-thirds of his 36-month sentence.

       Importantly, the facts supporting his conviction are serious in nature.

 Healthcare fraud is a serious crime, because of the particular vulnerability of our

 healthcare reimbursement system. This healthcare fraud conspiracy was managed

 through the defendants’ company, Bristol Labs, which billed for unnecessary urine

 drug screens for patients receiving treatment at Suboxone clinics for their opioid

 addiction. Webb’s co-defendant wife owned Bristol Labs and she led the conspiracy

 with a physician, in which Webb acted as a participant. He was involved in the day-

 to-day operation of Bristol Labs, including marketing and working as a liaison

 between the employees and his co-defendant wife. Between February 2009 and

 April 2012, Bristol Labs billed Medicare, Medicaid, and nongovernmental private

 insurers $12,474,147 for unnecessary urine analyzer tests. The various health care

 benefit programs paid Bristol Labs a total of $1,142,942 for those claims.

       Moreover, pretrial services records demonstrate that Webb failed to comply

 with court-ordered conditions of release. For example, Webb refused to let his


                                         -5-
Case 1:14-cr-00023-JPJ-PMS Document 411 Filed 06/01/20 Page 6 of 6 Pageid#: 5734




 probation officer conduct a home visit, he failed to report to probation as ordered,

 and he eventually suffered from an overdose and severe intoxication that required

 hospitalization. Webb has shown a consistent refusal to follow the rules both while

 on pretrial release and since he has been incarcerated, and he may continue this

 noncompliance if he were to be released at this stage. Considering these facts and

 the § 3553(a) factors, including the need for deterrence and to protect the public, I

 find that Webb is not qualified for the extraordinary relief requested.

                                             III.

       For the reasons stated, it is ORDERED that the defendant’s motion, ECF No.

 401, is DENIED.

                                                ENTER: June 1, 2020

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                          -6-
